UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7634


OPHELIA AZRIEL DE’LONTA,

                Plaintiff - Appellant,
          v.

HAROLD CLARKE, Director, VADOC; G. K. WASHINGTON, Regional
Admin; LARRY EDMONDS, Warden, BKCC; MAJOR C. DAVIS, Chief of
Security; DAVIS, Institutional Investigator; AGENT WATSON,
Internal Affairs Unit; LISA LANG, Staff Psychologist; SARAH
PRUITT, Correctional Officer,

                Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:11-cv-00483-JCT-RSB)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ophelia Azriel De’Lonta, Appellant Pro Se. John Michael Parsons
Assistant Attorney General, Richmond, Virginia; Antonio Pierre
Jackson, LAW OFFICE OF A. PIERRE JACKSON, P.C., Hampden-Sydney,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ophelia Azriel De’Lonta seeks to appeal the district

court’s order dismissing all but one Defendant, Sarah Pruitt, in

De’Lonta’s       42    U.S.C.       §   1983    (2006)   action.             This    court       may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and     certain       interlocutory         and       collateral         orders,       28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,       337      U.S.    541,   545-46      (1949).           The    order

De’Lonta    seeks       to     appeal      is     neither    a     final      order        nor    an

appealable interlocutory or collateral order, as it disposes of

fewer     than        all     the       parties     involved           in     this     lawsuit.

Accordingly, we dismiss the appeal for lack of jurisdiction.                                     We

dispense     with       oral     argument         because        the    facts        and    legal

contentions       are       adequately     presented        in    the       materials      before

this court and argument would not aid the decisional process.



                                                                                      DISMISSED




                                                2